Citation Nr: 1735245	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from October 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that in his substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in November 2013.  In October 2016, the Veteran withdrew his request for a hearing.  Therefore, a hearing has not been conducted and the Board will proceed to adjudicate the claim currently on appeal.  


FINDING OF FACT

The Veteran is not blind or nearly blind, a patient in a nursing home, in need of regular aid and attendance, or substantially confined to his dwelling and the immediate premises.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance or by reason of being permanently housebound are not satisfied.  38 C.F.R. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.102, 3.351, 3.352 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that in June 2013, VA requested to schedule the Veteran for a VA examination; however, in a July 2013 letter, the Veteran indicated his refusal to be scheduled for any future examination.  The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his refusal to be scheduled and attend a VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the duties to notify and assist are met.  

II. Special Monthly Compensation

The Veteran claims that he is entitled to SMC based on the need for aid and attendance or by reason of being housebound.  

An increased rate of compensation in the form of SMC is provided at the rates set forth in 38 U.S.C.A. § 1521(d) and (e) when an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. 
§ 1521(d)(e); 38 C.F.R. § 3.351(a).  

Entitlement to SMC by reason of need for aid and attendance will be established if the evidence shows one of the following: (1) the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the veteran has a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Entitlement to SMC at the housebound rate will be established if the veteran has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under 
38 C.F.R. § 4.17 (2016)), and has additional disability or disabilities ratable at 60percent or more, separate and distinct from the permanent disability rated as  100percent disabling and involving different anatomical segments or bodily systems, or is permanently housebound by reason of disability or disabilities.  38 C.F.R. § 3.151(d).  The "permanently housebound" requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

Special monthly compensation is also payable at a specified rate if: (1) the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or, (2) is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, the Veteran is currently service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, and for a back condition, evaluated at 60 percent disabling.  Entitlement to a total rating based on individual unemployability (TDIU) was in effect from April 13, 1989.  

Based on clinical observations of the Veteran during the course of the appeal, the Board finds that there is no justification for SMC under any of the three avenues of entitlement set forth in 38 C.F.R. §§ 3.351 (b) and (c).  To begin, the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes, nor does the evidence establish that he needs the assistance of another person on a regular basis for any of his daily needs, or to protect himself from hazards present in his daily environment.  There is also no evidence of record to demonstrate that the Veteran resides in a nursing home.

While the evidence indicates that the Veteran suffers from considerable psychiatric impairment and a severe back condition, his physical disorder does not require any special prosthetic or orthopedic appliances.  Moreover, the evidence does not indicate that he is unable to dress himself, feed himself or tend to the "wants of nature."  

In September 2010, VA received an aid and attendance or housebound examination report that had been completed by the Veteran's spouse.  As such an examination must be completed by a physician, the Board finds that this report has limited probative value.  Subsequently, later in the same month of September 2010, VA received another aid and attendance or housebound examination report signed by a private physician with the initials K.S.  In this report, Dr. K.S. indicated that the Veteran was able to feed himself, and that he was able to prepare simple meals.  In addition, Dr. K.S. noted that the Veteran's spouse handled his finances and other issues that require specific focus and concentration.  

Based on the findings of Dr. K.S., it is apparent that during portions of the time period at issue, the Veteran has been found to be incompetent to manage his financial affairs.  However, the Board finds that the Veteran's inability to do so without the assistance of another does not fall within the language of helplessness or being so helpless as to require the regular aid and attendance of another person, 38 C.F.R. § 3.351(b), or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards incident to his or her daily environment, 38 C.F.R. § 3.352(a).  The criteria for establishing a factual need for aid and attendance are set forth in 38 C.F.R. § 3.352(a).  The hazards or dangers incident to the daily environment may not fairly be said to include an inability to conduct financial affairs without limitation.  Rather, the criteria listed in the regulation which establish entitlement to aid and attendance generally revolve around the dangers the claimant faces in his or her ability to navigate the daily physical environment.  This is not to say that a psychiatric impairment or back disability can never rise to the level of resulting in such helplessness as to meet the requirements of aid and attendance.  In the present case, the Veteran's symptoms do not establish a factual need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  

Further, the evidence of record fails to demonstrate that the Veteran is housebound.  The Board acknowledges the Veteran's belief that he is housebound; however, there is no evidence that establishes that the Veteran is housebound.  In the September 2010 aid and attendance or housebound examination report, Dr. K.S. makes no note as to whether the Veteran is housebound.  Instead, he instructs to refer to the various reports of other private physicians, none of which indicate that the Veteran is housebound.  As such, the evidence of record at this time simply fails to establish that the Veteran is housebound.  

In a July 2013 statement, the Veteran indicated that he is housebound due to his service-connected disabilities.  While there may have been occasions when the Veteran remained in bed and/or housebound, the VA treatment records and private physician reports do not show that the Veteran has generally been confined to his bed and/or house for several days each week, or that his condition actually requires that he remain in bed or in the house.  See 38 C.F.R. § 3.352.  More probative evidence in the form of the medical treatment records, which generally show a much higher level of functioning that has included feeding himself and preparing simple meals, outweighs this statement in terms of whether the Veteran is in need of aid and attendance.  

The Board acknowledges the Veteran's belief that symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on an inability to live independently as determined by the clinical evidence of record.  As such, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's own assessment.  

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person, nor does the evidence demonstrate that the Veteran is service connected for two disabilities at a rate of 100 percent and 60 percent (or more), or that he is housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Therefore, entitlement to SMC is denied.  


ORDER

Entitlement to SMC based on the need for regular aid and attendance and/or housebound status is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


